ORDER

PER CURIAM.
Defendant Demond Steward appeals the motion court’s denial after an evidentiary hearing of his Rule 29.15 motion for post-conviction relief on the issue of inefféctíve counsel. Mr. Steward alleges that his attorney was ineffective because he failed to investigate and call an alibi witness.
We have examined the briefs and record on appeal. We find that the motion court’s findings of fact and conclusions of law were not clearly erroneous. An extended opinion reciting the detailed facts and restating the principles of law would serve no precedential *158or jurisprudential value. The judgment is affirmed in accordance with rule 30.25(b).